Title: John Adams to P. Hodinpyl, 21 May 1786
From: Adams, John
To: Hodinpyl, P.


          
            
              Sir—
            
            

              

              May 21. 1786.
            
          

          I wish it were in my power to send you a Mediterranean pass, as you
            desire, but it is not. My Compliments to Mr. Green and your
            good family, if you please—with great esteem / I am &c &c
          
            
              J. A
            
          
        